Title: From James Madison to James Monroe, 12 May 1814
From: Madison, James
To: Monroe, James


        
          private
          Dear Sir
          Montpelier May 12. 1814
        
        I have recd. yours of the 9th. with the instructions &c to Genl. Winder. The communications from McComb referred to, were not sent: and I cannot therefore understand the precise footing on which the business of the armistice rests.
        I hope Gen: Winder will be able if not to comprehend our 46 officers in the general exchange, to have them put on parole, which will ease the public feeling with respect to them; the 23 privates remaining as pledges in our hands for the security of those sent to England. The relaxation of their condition will at the same time have a proper influence on the feeling which has them for its object, and will be a ground on which the Enemy may justify to his pride as well as humanity, the liberality required for the 46 officers. It would have been fortunate, as things have turned out if instead of the exchange, mutual discharges on parole only had been pursued into effect. It is evident from the tone of Prevost’s orders, that he exults in the arrangement agreed on. He loses sight also of all reciprocity in precluding a question of ratification on our side, by carrying into effect his own. I do not sufficently recollect the precise terms of the exchange stipulated, but as stated by himself it would seem to call for a liquidation of the acct. of Prisoners, and a specification of those forming the balance to be witheld from service, as a preliminary to the actual employment of any part of them. His language & conduct will quicken the attention & sensibility of the public to the final character of the whole transaction.
        The Proclamation of Adml. Cochrane, merits attention in several respects. It will doubtless have occurred to you, as proper that it should be

transmitted to all our ministers abroad, with an explanation of the extent of Coast and number of ports embraced by his blockade, & the inadequacy of his force to make it legal according to the principles of the neutral powers. If his force were in itself sufficient, it is a fact that it is not nor has ever been applied in the manner required by their principles.
        I learn by the rider from Fredg. that the mail due this morning here has failed in consequence of an accident to the Stage in crossing one of the streams north of that place, by which the Northern mail was lost. If it contained any thing for me from the Depts. duplicates may now be proper. Affecte. respects
        
          James Madison
        
        
   This may be done thro’ Amelia Island if not otherwise; and duplicates might be proper through that channel at any rate.

      